Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 1 of 10




                        EXHIBIT 27
Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 2 of 10




                     LAW ENFORCEMENT SENSITIVE




      CBP's Searches of
      Electronic Devices at
      Ports of Entry - Redacted




    (and its coutracton) to law enf.orcement, public safe~' and preteotien, and inteDigeau effieials aad
    indMduals with a need te lmew. Distributiee te ether eetities without pFieF l>epartmeet ef Hemeland
    ~eouri~' autherizatiea is prehibited, Preeautieas shall be tal<en te ensure this infarmatien is stoftd-1lnd
    destFeyed in a ma&&eF that pFeeludes 1Hta11therii!ed aeeess. IBfermatie bearitlg the LES marking may net
    he used in legal proceedings witho11t prior a&atbori:zation from the originator R84:ipients ar e prohibited
    &em pesting infut.matien merited LES ee a website er unelassified netweFk.




                                                                                                Defs. 0972
   Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 3 of 10

                           LAW ENFORCEMENT SENSITIVE

                       DHS OIG HIGHLIGHTS
                 CBPs Searches of Electronic Devices
                          At Ports of Entry

December 3, 2018                 What We Found
                                 Between April 2016 and July 2017, CBPs Office of
Why We Did                       Field Operations (OFO) did not always conduct
This Audit                       searches of electronic devices at U.S. ports of entry
                                 according to its SOPs. Specifically, because of
The Trade Facilitation and       inadequate supervision to ensure OFO officers
Trade Enforcement Act of         properly documented searches, OFO cannot
2015 (TFTEA) requires U.S.       maintain accurate quantitative data or identify and
Customs and Border               address performance problems related to these
Protection (CBP) to establish    searches. In addition, OFO officers did not
standard operating               consistently disconnect electronic devices,
procedures (SOP) for             specifically cell phones, from the network before
searching, reviewing,            searching them because headquarters provided
retaining, and sharing           inconsistent guidance to the ports of entry on
information in                   disabling data connections on electronic devices.
communication, electronic,
or digital devices at U.S.       OFO also did not adequately manage technology to
ports of entry. The TFTEA        effectively support search operations and ensure
also requires the DHS Office     the security of data. Finally, OFO has not yet
of Inspector General to          developed performance measures to evaluate the
conduct three annual audits      effectiveness of a pilot program, begun in 2007, to
to determine to what extent      conduct advanced searches, including copying
CBP conducted searches of        electronic data from searched devices to law
electronic devices in            enforcement databases.
accordance with the SOPs.
                                 These deficiencies in supervision, guidance, and
                                 equipment management, combined with a lack of
What We                          performance measures, limit OFOs ability to detect
Recommend                        and deter illegal activities related to terrorism;
                                 national security; human, drug, and bulk cash
We made five                     smuggling; and child pornography.
recommendations to improve
CBPs oversight of searches
of electronic devices at ports   CBPs Response
of entry.
                                 CBP concurred with our recommendations. We
For Further Information:         have included a copy of CBPs response to our




                                                                             OIG-19-10




                                                                            Defs. 0973
Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 4 of 10



                       LAW




                               December 3, 2018


MEMORANDUM FOR:         Todd Owen
                        Executive Assistant Commissioner
                        Office of Field Operations
                        U.S. Customs and Border Protection

FROM:                    Sondra F. McCauley
                         Assistant Inspector General for Audits

SUBJECT:                 CBPs Searches of Electronic Devices at Ports of Entry

Attached for your action is our final report, CBPs Searches of Electronic Devices
at Ports of Entry. We incorporated the formal comments provided by your office.

The report contains five recommendations aimed at improving the overall
effectiveness of CBPs oversight of searches of electronic devices at ports of
entry. Your office concurred with all five recommendations. Based on
information provided in your response to the draft report, we consider the five
recommendations resolved and open. Once your office has fully implemented
the recommendations, please submit a formal closeout letter to us within 30
days so that we may close the recommendations. The memorandum should be
accompanied by evidence showing completion of the agreed-upon corrective



                                                                   , we will




Donald Bumgardner, Deputy Assistant Inspector General for Audits, at
(202) 981-6000.




                      LAW ENFORCEMENT SENSITIVE
                                                                        Defs. 0974
Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 5 of 10

                       LAW ENFORCEMENT SENSITIVE
                   OFFICE OF INSPECTOR GENERAL
                       Department of Homeland Security

                                 Background

U.S. Customs and Border Protection (CBP) exercises law enforcement authority
when securing the Nations borders and 328 ports of entry. Electronic devices,
such as computers, thumb drives, and mobile phones, are subject to search at
U.S. ports of entry to ensure the enforcement of immigration, customs, and
other Federal laws.

CBP processed more than 787 million travelers upon arrival at U.S. ports of
entry in fiscal years 2016 and 2017, and searched approximately 47,400
electronic devices. In fiscal year 2016, CBP processed more than 390 million
travelers arriving at U.S. ports of entry and searched the electronic devices of
an estimated 18,400 of those inbound travelers (.005 percent). In FY 2017,
CBP processed more than 397 million travelers and searched the electronic
devices belonging to more than 29,000 of those inbound travelers (.007
percent).

CBPs Office of Field Operations (OFO) is responsible for determining the
admissibility of travelers at U.S. ports of entry. OFO officers conduct primary
inspections of all travelers arriving at ports of entry. During a primary
inspection, OFO officers review travelers passports and other documents to
decide whether to admit travelers to the United States or refer them for
secondary inspection.

During secondary inspection, an OFO officer may search a travelers electronic
device to determine admissibility and identify any violation of laws. For
instance, in March 2018, during a search of a travelers electronic device,
officers found images and videos of terrorist-related materials. In another
incident, officers found graphic and violent videos, including child
pornography. CBP denied both travelers entry into the United States.

A secondary inspection may involve a basic (manual) search, an advanced
search, or both. The officer can make a referral for a manual search because of
inconsistencies in response, behavioral analysis, or intelligence analysis. A
manual search involves the OFO officer manually reviewing the information on
a travelers electronic device.

An advanced search, which OFO started as a pilot program in 2007, involves a
specially trained officer connecting external equipment to the travelers device
to copy information. The officer uploads the copied information to CBPs
Automated Targeting System (ATS) to be further analyzed against existing ATS




                                       2                                 OIG-19-10




                                                                         Defs. 0975
Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 6 of 10

                       LAW ENFORCEMENT SENSITIVE
                   OFFICE OF INSPECTOR GENERAL
                       Department of Homeland Security

                               Results of Audit

During our review of a sample of border searches of electronic devices
conducted between April 2016 and July 2017, we determined that OFO did not
always conduct the searches at U.S. ports of entry according to its SOPs.
Specifically, because of inadequate supervision to ensure OFO officers properly
documented searches, OFO cannot maintain accurate quantitative data or
identify and address performance problems related to these searches. In
addition, OFO officers did not consistently disconnect electronic devices,
specifically cell phones, from networks before searching them because
headquarters provided inconsistent guidance to the ports of entry on disabling
data connections on electronic devices. OFO also did not adequately manage
technology to effectively support search operations and ensure the security of
data. Finally, OFO has not yet developed performance measures to evaluate the
effectiveness of a pilot program, begun in 2007, to conduct advanced searches,
including copying electronic data from searched devices to law enforcement
databases.

These deficiencies in supervision, guidance, and equipment management,
combined with a lack of performance measures, limit OFOs ability to detect
and deter illegal activities related to terrorism; national security; human, drug,
and bulk cash smuggling; and child pornography.

Searches of Electronic Devices Not Always Properly Documented

OFO officers did not always properly document actions and complete the
required chain of custody forms when conducting searches of electronic
devices. This occurred because supervisors did not always adequately review
documentation to ensure officers properly documented searches at the ports of
entry.

CBP Directive 3340-049, Border Search of Electronic Devices Containing
Information, dated August 20, 2009, was in effect at the time of our review.
According to the directive, CBP officers are responsible for completing all
applicable documentation in the appropriate CBP systems of record when
conducting electronic searches. Reports are to be created and updated in an
accurate, thorough, and timely manner. Reports must include all information
related to the search through the final disposition, including supervisory
approvals and extensions when appropriate. In addition, the duty supervisor is
to ensure the officer completes a thorough inspection and that all notification,
documentation, and reporting requirements are accomplished.




                                        5                                OIG-19-10




                                                                          Defs. 0978
    Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 7 of 10



                           LAW ENFORCEMENT SENSITIVE
                      OFFICE OF INSPECTOR GENERAL
                           Departmen t of Homeland Security
We reviewed 194 EMRs and identified 130 (67 percent) that featured one or
more problems, which totaled 147 overall. See table 1.

                                                 . M e dia R eport 5
                                  . CBP Elect ron1c
T a ble 1 : Pr0 blems Identifie d ln
  Insuft'icient or Inaccurate Information                  Number of EMRs
    Vague narrative describing border search                        62
    Inaccurate notes or action details                              31
    No witnessing supervisor documented                             29
  Detention and Seizure Chain of Custody Forms
    Missing information on Forms 6051D & 6051S                       7
  Late Supervisorv Review
    Review more than 7 days from incident                            18
Source: OIG analysis of EMRs from CBP

Without accurate and complete documentation of border searches of electronic
devices, OFO cannot maintain reliable quantitative data, identify and address
performance problems, and minimize the risk of electronic devices becoming
lost or misplaced.

Data Connections Not Consistently Disabled Prior to Searching Electronic
Devices

A border search of an electronic device conducted by an OFO officer should
include an examination of only the information that is physically on the device,
not information stored on a remote server. To avoid retrieving or accessing
information stored remotely, officers should either request that the traveler
disable connectivity to any network (e.g., by placing the device in airplane
mode) or, in instances warranted by national security, law enforcement, officer
safety, or other operational considerations, officers will disable networ k
connectivity. However, OFO officers did not consistently disconnect electronic
devices, specifically cell phon es, from the network before searching them. This
occurred because headquarters provided inconsistent guidance to the ports of
entry on disabling e lectronic devices' data connections.

Specifically, in April 2017, OFO issued a memo7 that claimed to reaffirm its
existing policy and protocol for disconnecting electronic devices from internet
access (i.e., disabling network connections) before a search.a Unless each
device's network connection is disabled, OFO could potentially retrieve
information from external sources, leaving the results of the border search
questionable. However , Directive 3340-049, the policy at the time, did not
require disabling data connections prior to conducting a search. Of the 194
EMRs we reviewed, 154 were completed prior to the issuance of the April 2017

7Border Search of Electronic Devices Containing Infomtati.on, dated April 13, 2017.
8Disabling data connections ensures that electronic devices are limited to the data on them.
www.oig.dhs.gov                               6                                      OIG- 19- 10
                          LAW ENFORCEMENT SENSITIVE


                                                                                            Defs. 0979
Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 8 of 10

                       LAW ENFORCEMENT SENSITIVE
                   OFFICE OF INSPECTOR GENERAL
                        Department of Homeland Security
memo. None of the 154 contained evidence that data connections were disabled
on electronic devices searched.

In addition, the April 2017 memo required OFO officers to document in the
EMR whether cellular and data connections were disabled prior to conducting
a search and further required supervisors to confirm connections were disabled
in a statement in the EMR before approving it. Despite these requirements,
OFO supervisors did not provide adequate oversight to ensure officers disabled
data connections on electronic devices prior to searching them, nor did the
supervisors properly review EMRs. We reviewed 40 EMRs completed after the
issuance of the April 2017 memo. Even though OFO supervisors reviewed and
approved EMRs, more than one-third of the EMRs (14 of 40) lacked a
statement confirming that the electronic device’s data connection had been
disabled.

Since we began the audit, CBP has taken action to improve in this area. In
October 2017, CBP completed system enhancements to their EMRs in TECS.
Those enhancements include a mandatory data field to allow officers to select,
rather than compose, a statement to confirm disabling a device data
connection. Additionally, on January 4, 2018, CBP issued Directive 3340-
049A, Border Search of Electronic Devices, which supersedes Directive 3340-
049. Unlike the superseded directive, the newly issued directive expressly
states, “Officers will either request that the traveler disable connectivity to any
network (e.g., by placing the device in airplane mode); or, where warranted by
national security, law enforcement, officer safety, or other operational
considerations, officers will themselves disable network connectivity.”

External Equipment and Data for Border Searches Not Well Managed

According to the Government Accountability Office’s (GAO) Standards for
Internal Control in the Federal Government, Sections 10.03 and 12.01,
management is responsible for establishing physical control to secure and
safeguard vulnerable assets and implement control activities through policies.
However, OFO is not managing the external equipment used to conduct
advanced border searches of electronic devices well. Specifically, OFO did not
renew software licensing agreements for external equipment expeditiously and
maintained information copied on thumb drives that should have been deleted.




                                        7                                  OIG-19-10




                                                                           Defs. 0980
   Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 9 of 10



                          LAW ENFORCEMENT SENSITIVE
                     OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security
OFO Did Not Renew Software Licen sing of External Equipment Expeditiously

  OFO purchased the                                     tool, which is a computer
  triage tool that enables examination of laptop
  hard drives, USB9 drives, and multimedia cards,      Software licensing
       ohibit importation of illegal materials. The    agreements were not in
        tool requires an annual license renewal that   effect from February 1,
•
  encompasses a warranty, support, maintenance,        201 7 , through September
  and software upgrades to maximize security           12, 2017.
  effectiveness. We reviewed software licensing
  agreements of the -      tool from 2016 and 2017 and found a licensing lapse.
  Because OFO headquarters did not renew the software licensing of the -
  tool expeditiously, licensing agreements were only in effect from January 20,
  20 16, through January 31, 2017 ; and from September 13, 2017, through
  September 12, 2018.
According to an OFO official, there is no dedicated funding for external
equipment such as the -        tool because it is part of the advanced searches of
electronic devices pilot program. According to the same official, due to the lack
of dedicated funding and the combination of budgetary issues and other
funding priorities, the initial vendor estimate h e received for the purchase
expired. Therefore, he had to obtain another vendor estimate, which caused a
delay in pr omptly submitting the licen se renewal documentation.

Without a valid software license, OFO officers could not conduct advanced
searches of laptop hard drives, USB drives, and multimedia cards at the ports
of entry. This deficiency limited OFO's ability to obtain evidence of criminal
activity and to detect and deter illegal activities, such as child pornography.
Additionally, it hinders OFO's ability to mitigate the risk of criminals entering
the United States with unexamined national security or law enforcement-
related information on their laptops.

OFO Does Not Always Delete Travelers' Information Copied during Advanced
Searches

During advanced searches, OFO officers connect external equipment to
electronic devices and copy information onto a thumb drive; the copied
information is uploaded via the thumb drive to the CBP's ATS for further
analysis. According to two OFO training officials, once an OFO officer
completes an ATS upload , he or she should immediately delete all copied
information from the thumb drive, but OFO could not provide written policy or
procedures related to the training officials' oral requirement.


9 Universal Serial Bus is a common interface that enables communication between devices and

a host controller such as a personal computer.
www.oig.dhs.gov                             8                                    OIG-19-10
                         LAW ENFORCEMENT SENSITIVE


                                                                                        Defs. 0981
Case 1:17-cv-11730-DJC Document 91-26 Filed 04/30/19 Page 10 of 10

                       LAW ENFORCEMENT SENSITIVE
                   OFFICE OF INSPECTOR GENERAL
                        Department of Homeland Security
We physically inspected thumb drives at five ports of entry. At three of the five
ports, we found thumb drives that contained information copied from past
advanced searches, meaning the information had not been deleted after the
searches were completed. Based on our physical inspection, as well as the lack
of a written policy, it appears OFO has not universally implemented the
requirement to delete copied information, increasing the risk of unauthorized
disclosure of travelers data should thumb drives be lost or stolen.

OFO Has Not Developed Performance Measures for the Advanced Searches
of Electronic Devices Pilot Program

According to GAOs Standards for Internal Control in the Federal Government,
management should establish activities to monitor performance measures and
indicators. These may include comparisons and assessments relating different
sets of data to one another so that analyses of the relationships can be made
and appropriate actions taken.

OFO has not developed performance measures to assess the effectiveness of its
advanced searches of electronic devices pilot program. In 2007, four ports of
entry used external equipment for OFOs advanced searches of electronic
devices pilot program; OFO has now expanded the pilot to 67 ports of entry.
Although OFO maintains quantitative data on the number and location of
advanced searches, it has not developed performance measures. One area to
measure is the number of instances in which information collected from
searches resulted in a prosecution or conviction, but according to OFO, it does
not track this information.

Without performance measures, OFO cannot evaluate the effectiveness of the
pilot program. OFO will not be able to determine whether the advanced
searches are achieving their intended purpose or whether the use of advanced
searches should be expanded to other ports of entry.

                                   Conclusion

In FY 2017, CBP searched electronic devices belonging to more than 29,000
inbound travelers. Given the number of searches, it is important that OFO
ensure the searches are properly documented and that OFO officers
conducting the searches are adequately overseen. Properly managing the
equipment used to conduct advanced searches is also critical to make certain
officers are not limited in their ability to detect and deter illegal activities. As
the world of information technology evolves, techniques used by OFO must also




                                        9                                 OIG-19-10




                                                                           Defs. 0982
